DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/27/2019. Claims 1-19 are pending and examined below. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Regarding claim 8, the claim limitation “ A method of providing a hair treatment agent by employing a device according to any claim 1, “ should be changed to “ A method of providing a hair treatment agent by employing a device according to claim 1, “.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data processing device for determining a hair condition of the user…” in claim 1 and 18
“a hair treatment mixing device for preparing the determined user specific hair treatment agent” in claim 1 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A processing device is a processor as described in paragraph [0188] of the PG Pub US 20200113313 A1 of the Instant Application.
The Specification and Drawings of the Instant Application fail to disclose a structure to the hair treatment mixing device. Thus for the purposes for examination the term “a hair treatment agent mixing device” will be interpreted as any device capable of the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, the claim limitation “a hair treatment agent mixing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification does not disclose any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 18, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites the step of “a data processing device for determining a hair condition of the user by employing the detected at least one sensor value, and for the computer-assisted determining of a user-specific hair treatment agent, using the determined hair condition”; however, no particular steps are discussed in the Specification as to how the computer assistance works or a specific algorithm performed by a processor or computer. As such claim 8, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
Regarding claim 8, Applicant recites the step of “computer assisted determining a user specific hair treatment agent using the determined hair condition”; however, no particular steps are discussed in the Specification as to how the computer assistance works or a specific algorithm performed by a processor or computer. As such claim 8, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
Regarding claim 18, Applicant recites the step of “a data processing device for determining a degree of damage of hair of a user by employing detected sensor values from the optical sensor and the microphone, and for the computer-assisted determining of a user-specific hair treatment agent using the determined hair condition”; however, no particular steps are discussed in the Specification as to how the computer assistance works or a specific algorithm performed by a processor or computer. As such claim 8, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-19 the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
Regarding claim 1, the claim recites “A device for providing a hair treatment agent, comprising: a portable sensor device having at least one sensor for the detecting at least one sensor value on hair of a user; a data processing device for determining a hair condition of the user by employing the detected at least one sensor value, and for the computer-assisted determining of a user-specific hair treatment agent, using the determined hair condition; and a hair treatment agent mixing device for preparing the determined user-specific hair treatment agent.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
Use of a portable sensor device having at least one sensor to detect a sensor value on a hair of a user is insignificant extra solution activity (mere data gathering).
Use of a data processing device for determining a hair condition of the user based on the detected sensor value is a mental process that can be performed in a human mind.
Use of a hair treatment agent mixing device for “preparing” the agent can be a mental acknowledgement of the type of treatment you want or could be a manual process by a user. NOTE: Under the broadest reasonable interpretation the hair treatment agent mixing device can be a processor. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors for detecting hair related data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor and a generic sensor for sensing a hair related parameter are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic sensors for gathering hair related data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show a device with sensors to detect a sensor value on a hair, routine and conventional activity: 
US 20100139682 A1
WO 2001023850 A1
WO 2002024071 A2
Dependent claims 2-17 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claim 18, the claim recites “A device for providing a hair treatment agent, comprising: a portable sensor device having at least one optical sensor for determining a hair ingredient and a microphone for determining a surface roughness of the hair; a data processing device for determining a degree of damage of hair of a user by employing detected sensor values from the optical sensor and the microphone, and for the computer-assisted determining of a user-specific hair treatment agent using the determined hair condition; and a hair treatment agent mixing device for preparing the determined user-specific hair treatment agent, wherein the hair treatment agent mixing device includes a mixing device for producing a hair care agent, a hair coloring agent and/or a hair styling agent.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
Use of a portable sensor device having an optical sensor and a microphone sensor to detect a sensor value on a hair of a user is insignificant extra solution activity (mere data gathering).
Use of a data processing device for determining a hair condition of the user based on the detected sensor value is a mental process that can be performed in a human mind.
Use of a hair treatment agent mixing device for “preparing” the agent can be a mental acknowledgement of the type of treatment you want or could be a manual process by a user. NOTE: Under the broadest reasonable interpretation the hair treatment agent mixing device can be a processor. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic sensors for detecting hair related data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor and a generic sensor for sensing a hair related parameter are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of generic sensors for gathering hair related data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following examples clearly show a device with sensors to detect a sensor value on a hair, routine and conventional activity: 
US 20100139682 A1
WO 2001023850 A1
WO 2002024071 A2
Dependent claim 19 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100139682 A1 (cited in IDS, hereinafter referred to as “Edgar”).
Regarding claim 1, Edgar, a device and method for depositing hair care agents, teaches a device for providing a hair treatment agent (abstract), comprising:
a portable sensor device (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9) having at least one sensor for the detecting at least one sensor value on hair of a user (optical sensor including light emitter and camera; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9);
a data processing device for determining a hair condition of the user by employing the detected at least one sensor value (processor 604; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9), and for the computer-assisted determining of a user-specific hair treatment agent, using the determined hair condition (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9); and
a hair treatment agent mixing device for preparing the determined user-specific hair treatment agent (616 and 618; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 2, Edgar teaches wherein determining the hair condition comprises determining a degree of damage of the hair (senses the amount of color enhancement needed to repair hair quality; paragraphs [0078], [0143], [0145]).
Regarding claim 3, Edgar teaches wherein the at least one sensor includes at least one optical sensor for determining a hair ingredient ((optical sensor including light emitter and camera; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 6, Edgar teaches wherein the hair treatment agent mixing device includes a mixing device for producing a hair care agent, a hair coloring agent and/or a hair styling agent (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 7, Edgar teaches wherein the sensor device and the data processing device form an integrated portable device (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 8, Edgar teaches a method of providing a hair treatment agent by employing a device according to any claim 1 (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9), wherein the method comprises:
detecting at least one sensor value on hair of a user by employing a sensor device having at least one portable sensor (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9);
determining a hair condition of the user by employing the detected at least one sensor value, wherein determining the hair condition includes determining a degree of damage of the hair and/or hair status (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9);
computer-assisted determining a user-specific hair treatment agent using the determined hair condition (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9); and
preparing the determined user-specific hair treatment agent by employing a hair treatment agent mixing device (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 11, Edgar teaches wherein determining a hair condition includes determining a hair color of the user (paragraphs [0078], [0143], [0145]).
Regarding claim 12, Edgar teaches further comprising:
providing a treatment goal by the user (coloring the user’s hair; paragraphs [0078], [0143], [0145]).
Regarding claim 13, Edgar teaches wherein the treatment agent has a hair coloring agent, a hair care agent and/or a hair styling agent (paragraphs [0078], [0143], [0145]).
Regarding claim 14, Edgar teaches further comprising:
transmitting the detected sensor value from the sensor to a data processing device and/or communicating the determined hair treatment agent from the data processing device to the hair treatment agent mixing device (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).
Regarding claim 17, Edgar teaches wherein the at least one sensor includes at least one optical sensor for determining a hair color of the user (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar as applied to claims 1 and 8 above, and further in view of WO 2002024071 A2 (cited in IDS, hereinafter referred to as “Woolston).
Regarding claim 4, Edgar does not explicitly teach wherein the at least one sensor includes a microphone for determining a surface roughness of the hair.
However, Woolston, a method and apparatus for measuring friction and roughness in a fair sample, teaches wherein the at least one sensor includes a microphone for determining a surface roughness of the hair (uses a microphone; abstract; page 2 lines 29-31; page 3, measures for hair roughness; lines 16-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to include a microphone, as taught by Woolston, because doing so allows for additional functionality in the form of measuring hair quality parameters. This is consistent with Edgar, which also teaches and apparatus and method for assessing a user’s hair condition.
Regarding claim 10, Edgar does not explicitly teach wherein determining the degree of damage of the hair includes determining a surface roughness of the hair.
However, Woolston teaches wherein determining the degree of damage of the hair includes determining a surface roughness of the hair (abstract; page 2 lines 29-31; page 3, measures for hair roughness; lines 16-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to determine hair roughness, as taught by Woolston, because doing so allows for additional functionality in the form of measuring hair quality parameters. This is consistent with Edgar, which also teaches and apparatus and method for assessing a user’s hair condition.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar as applied to claims 1 and 14 above, and further in view of US 20140118521 A1 (hereinafter referred to as “Conti”).
Regarding claim 5, Edgar does not explicitly teach wherein the data processing device is part of a smartphone, tablet or a smart mirror.
However, Conti, a hair colorant system, teaches wherein the data processing device is part of a smartphone, tablet or a smart mirror (smartphone has a processor; paragraphs [0024]-[0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to have the processor on a smart phone, as taught by Conti, since it would be the simple substitution of one known element a processor in the device as taught by Edgar) with another (processor in the smartphone as taught by Conti) in order to achieve a predictable result namely a means of processing detected sensor data.
Regarding claim 15, Edgar does not explicitly teach wherein the data processing device is further configured to transmit the detected sensor value and/or sensor data partially evaluated by the data processing device and/or a determined hair condition to an external data processing device, and is further configured to receive a result from the external data processing device.
However, Conti teaches wherein the data processing device is further configured to transmit the detected sensor value and/or sensor data partially evaluated by the data processing device and/or a determined hair condition to an external data processing device, and is further configured to receive a result from the external data processing device (paragraphs [0024]-[0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to be able to send data to an external device, as taught by Conti, because doing so allows a user to send information to others and disseminate hair condition information.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar as applied to claim 8 above, and further in view of US 20040105830 A1 (hereinafter referred to as “Boswell”).
Regarding claim 9, Edgar does not explicitly teach wherein determining the degree of damage of the hair includes determining a cysteic acid content of the hair.
However, Boswell teaches wherein determining the degree of damage of the hair includes determining a cysteic acid content of the hair (paragraphs [0151]-[0155]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to measure cysteic acid, as taught by Boswell, because doing so indicates a degree of damage to a user’s hair.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar as applied to claim 1 above, and further in view of US 6817222 B2 (hereinafter referred to as “Day”)
Regarding claim 16, Edgar teaches an optical sensor but does not explicitly teach determining a cysteine acid content of the hair.
However, Day teaches determining a cysteine acid content of the hair (column 2, lines 55 through column 3, lines 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to determine a cysteine acid content, as taught by Day, because doing so indicates a degree of damage to a user’s hair.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar in view of Woolston.
Regarding claim 18, Edgar, a device and method for depositing hair care agents, teaches a device for providing a hair treatment agent (abstract), comprising:
a portable sensor device (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9) having at least one optical sensor for determining hair ingredient (optical sensor including light emitter and camera; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9); 
a data processing device for determining a degree of damage of hair of a user by employing detected sensor values from the optical sensor (processor 604; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9) and for the computer-assisted determining of a user-specific hair treatment agent using the determined hair condition (paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9); and
a hair treatment agent mixing device for preparing the determined user-specific hair treatment agent, wherein the hair treatment agent mixing device includes a mixing device for producing a hair care agent, a hair coloring agent and/or a hair styling agent (616 and 618; paragraphs [0143]-[0144], [0146]-[0151]; Figures 2-3, 9), but does not explicitly teach
a microphone for determining a surface roughness of the hair and assess a degree of damage to the hair.
However, Woolston teaches using a microphone to determine the degree of damage of the hair includes and a surface roughness of the hair (abstract; page 2 lines 29-31; page 3, measures for hair roughness; lines 16-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to determine hair roughness, as taught by Woolston, because doing so allows for additional functionality in the form of measuring hair quality parameters. This is consistent with Edgar, which also teaches and apparatus and method for assessing a user’s hair condition.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgar, in view of Woolston, as applied to claim 18 above, and further in view of Day.
Regarding claim 19, Edgar, in view of Woolston, teaches an optical sensor but does not explicitly teach determining a cysteine acid content of the hair.
However, Day teaches determining a cysteine acid content of the hair (column 2, lines 55 through column 3, lines 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Edgar, to determine a cysteine acid content, as taught by Day, because doing so indicates a degree of damage to a user’s hair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792